FILED
                            NOT FOR PUBLICATION                                     JUL 27 2015

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                              U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SARAH M. BLAIR,                                   No. 13-35717

              Plaintiff - Appellant,              D.C. No. 2:12-cv-01118-BAT

 v.
                                                  MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Brian Tsuchida, Magistrate Judge, Presiding

                         Argued and Submitted June 4, 2015
                                Seattle, Washington

Before: O’SCANNLAIN, EBEL**, and McKEOWN, Circuit Judges.

      Sarah Blair appeals from the district court’s order reducing her attorneys’

fees and costs award under the Equal Access to Justice Act (“EAJA”). Blair claims

that the district court erred by (1) making multiple substantial justification

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable David M. Ebel, Circuit Judge for the U.S. Court of
Appeals for the Tenth Circuit, sitting by designation.
determinations, (2) concluding that her claims were unrelated, (3) finding that she

did not obtain an excellent result, and (4) failing to explain its fees award

sufficiently.

                                           I

      In order to recover attorneys’ fees under the EAJA, a plaintiff must establish

her eligibility by demonstrating, inter alia, that the government was not

“substantially justified” in the positions it took on the merits litigation. 28 U.S.C.

§ 2412(d)(1)(A). “[T]he ‘substantial justification’ requirement is a single finding

that operates as a threshold for determining EAJA eligibility.” Atkins v. Apfel, 154

F.3d 986, 989 (9th Cir. 1998) (emphasis added). Because “[a] district court abuses

its discretion when it fails to apply the correct legal rule,” Meier v. Colvin, 727

F.3d 867, 869–70 (9th Cir. 2013), the district court abused its discretion in making

separate substantial justification determinations for each of the issues Blair raised

on appeal.

      The district court also misapplied step one of the Hensley v. Eckerhart, 461

U.S. 424 (1983), reasonableness analysis. “[O]nce a private litigant has met the

multiple conditions for eligibility for EAJA fees, the district court’s task of

determining what fee is reasonable is essentially the same as that described in

Hensley.” Comm’r, INS v. Jean, 496 U.S. 154, 161 (1990). First, the district court


                                           2
must determine if the “plaintiff fail[ed] to prevail on claims that were unrelated to

the claims on which he succeeded[.]” Hensley, 461 U.S. at 434. In our circuit,

“[c]laims are unrelated if the successful and unsuccessful claims are ‘distinctly

different’ both legally and factually.” Dang v. Cross, 422 F.3d 800, 813 (9th Cir.

2005) (internal quotation marks omitted); see also Hensley, 461 U.S. at 435 (“It

may well be that cases involving [ ] unrelated claims are unlikely to arise with

great frequency.”). Blair’s claims were factually related because the district court

was tasked with reviewing a unitary administrative record for deficiencies. The

claims were also legally related, since all of the district court’s evidentiary

assessments related to the single legal determination of whether Blair was disabled

for purposes of her Supplemental Security Income and Disability Insurance

Benefits applications. The district court thus abused its discretion in concluding

that the claims were unrelated. See Meier, 727 F.3d at 869–70.

      Despite the district court’s errors at the substantial justification and

Hensley step one inquiries, we may affirm if such errors “[did] not affect [Blair’s]

substantial rights.” Fed. R. Civ. P. 61. After assessing the relatedness of a

plaintiff’s claims, “the court must apply the second part of the analysis, in which

the court evaluates the significance of the overall relief obtained by the plaintiff in

relation to the hours reasonably expended on the litigation.” Dang, 422 F.3d at


                                           3
813 (internal quotation marks omitted). “[T]he most critical factor is the degree of

success obtained,” and the “district court should make clear that it has considered

the relationship between the amount of the fee awarded and the results obtained.”

Hensley, 461 U.S. at 436–37. The district court explained in detail its conclusion

that Blair did not achieve an excellent result warranting a fully compensatory fees

award. The court noted that Blair did not receive an award of benefits, as

requested, and that the “Court’s Order limited the scope of remand” to reassessing

several consultants’ positions regarding Blair’s “ability to persist and handle

workplace stress.” Thus, with respect to the second step of the Hensley

reasonableness inquiry, the district court did not abuse its discretion by reducing

Blair’s fees based on her limited success. See Thomas v. City of Tacoma, 410 F.3d

644, 649–50 (9th Cir. 2005) (“The bulk of discretion retained by the district court

lies in the second, significance of relief, inquiry,” and district courts have

“discretion to determine whether [the outcome] supports [p]laintiff’s fee request.”).

      In light of the court’s adequate degree-of-success analysis, the district

court’s substantial justification and claim relatedness errors “[did] not affect

[Blair’s] substantial rights.” Fed. R. Civ. P. 61. The parties do not dispute that

Blair was eligible for EAJA fees. Therefore, the district court’s multiple

substantial justification determinations did not prejudice the court’s conclusion that


                                           4
Blair was eligible for fees. Further, because Hensley’s degree-of-success and

unrelated-claims inquiries provide independent grounds for reducing fees awards,

see Hensley, 461 U.S. at 436, the district court’s erroneous application of Hensley’s

first step was harmless.

      As to the district court’s explanation for its fees award, the court’s implicit

acceptance of the undisputed $184.32 hourly rate and its degree-of-success

explanation for reducing Blair’s award to approximately 75 percent of the

requested amount was sufficiently specific “to permit an appellate court to

determine whether the district court abused its discretion in the way the analysis

was undertaken.” McCown v. City of Fontana, 565 F.3d 1097, 1102 (9th Cir.

2009). Accordingly, we affirm the district court’s decision reducing Blair’s fees

award for the merits litigation.

                                           II

      With respect to her fees-on-fees request, the district court reduced Blair’s

award from $737.28 to $220.00, asserting only that such an award was “roughly

commensurate with the degree of success obtained Ms. Blair achieved [sic] in her

initial EAJA fee motion.” However, this 70 percent reduction is not “roughly

commensurate” to the court’s 25 percent reduction of Blair’s fees award for the

merits litigation, and the district court did not otherwise explain its analysis of


                                           5
Blair’s success on the EAJA motion. Thus, the district court abused its discretion

in reducing Blair’s fees-on-fees award, and “we have no choice but to remand the

case to the district court to permit it to make the necessary calculations and provide

the necessary explanations.” McCown, 565 F.3d at 1102.

      AFFIRMED in part, REVERSED in part, and REMANDED.1




      1
          Each party shall bear its own costs on appeal.

                                           6